COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Elder and
          Senior Judge Coleman
Argued by teleconference


ERIC CHRISTOPHER MOSS
                                            MEMORANDUM OPINION * BY
v.   Record No. 1320-02-3          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                 APRIL 22, 2003
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF AMHERST COUNTY
                      J. Michael Gamble, Judge
            B. Leigh Drewry, Jr. (Cunningham & Drewry, on
            brief), for appellant.

            Margaret W. Reed, Assistant Attorney General
            (Jerry W. Kilgore, Attorney General, on
            brief), for appellee.


     Eric Christopher Moss (appellant) appeals from a judgment of

the trial court revoking one year of his previously suspended

sentence.   The sole issue raised on appeal is whether the evidence

established his identity at the revocation hearing.    Finding no

error, we affirm.

                            I.   BACKGROUND

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

the prevailing party below, granting to that evidence all

reasonable inferences fairly deducible therefrom.      See Juares v.

Commonwealth, 26 Va. App. 154, 156, 493 S.E.2d 677, 678 (1997).




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     On April 12, 1994 appellant was found guilty of robbery,

attempted robbery and two counts of felonious use of a firearm.

He was sentenced to 28 years with 20 years suspended and placed on

supervised probation for five years from the date of his release.

On July 12, 1999 appellant violated the terms of his probation and

the trial court revoked 4 years of the previously suspended

sentences and re-suspended 16 years with ten years supervised

probation from his date of release from confinement.

     On February 26, 2001, appellant was placed on Home Electric

Monitoring (HEM) because of his poor compliance with the

conditions of his probation.   He was told that if he "deliberately

damaged, forcibly removed or absconded with the HEM transmitter

and tether, . . . [it] would be a felony offense . . . ."

Appellant absconded, and the theft of the HEM transmitter was the

basis for the grand larceny conviction that triggered the instant

revocation proceeding.
     On March 25, 2002, appellant appeared in person with counsel

before the Circuit Court of the City of Lynchburg and pled guilty

to grand larceny, in violation of Code § 18.2-95 and was sentenced

to 5 years incarceration.   Further "[t]he Court [suspended] 4

years of the aforesaid sentence, leaving 1 year of active time,

and . . . order[ed] that 6 months of that active time . . . run

concurrently with the time the [appellant] serves on his parole

violation."   Appellant also received an additional 18 months of

supervised probation upon his release.

     The Commonwealth requested issuance of a Rule to Show Cause

based on the new grand larceny conviction and the Rule issued on

March 30, 2002.   Appellant was personally served on April 4, 2002

                               - 2 -
by the sheriff's department at the Blue Ridge Regional Jail in

Lynchburg where he was incarcerated on the grand larceny

conviction.

     On April 11, 2002, appellant appeared before the trial judge 1

in the Circuit Court for the County of Amherst to appoint counsel

for his revocation hearing.        The following colloquy occurred:

          THE COURT:       You're Mr. Moss, is that
                           right?

          [APPELLANT]:      Yes, sir.

              *        *       *      *     *     *       *

          THE COURT:       Okay, I'm going to reappoint
                           Mr. Drewry and I'm going to
                           set this hearing on May 6th
                           at two in the afternoon.

          [APPELLANT]:      Okay.

          THE COURT:       And I'll let him know that
                           you are going to be over at
                           the Blue Ridge Regional jail
                           and he'll come over there and
                           talk to you.

          [APPELLANT]:      Okay.




     1
       Judge Gamble presided at the hearing on April 11, 2002 and
the hearing on May 6, 2002.

                                    - 3 -
He appointed counsel and issued a transportation order to bring

appellant to court in Amherst for the hearing on May 6, 2002.

     At the revocation hearing on May 6, 2002, the trial judge

stated:   "I have the motion to revoke the suspended sentence of

Mr. Moss. . . .   Is the defendant ready?"     Counsel for appellant

stated, "Yes, Your Honor."    The Commonwealth's sole witness was

probation officer Brian Loomis.       The Commonwealth asked Loomis:

"The gentleman over here in the orange suit is Mr. Moss, the

defendant?"   Loomis replied:      "I believe that to be him."   Loomis

later qualified his answer by stating that he only knew of the

defendant by the information provided in the probation violation

notice.
     It was undisputed that the facts proved a probation

violation; however, appellant moved to strike the evidence as to

proof of a violation on the ground that the Commonwealth failed to

identify him as the probationer.      The trial judge overruled

appellant's motion stating "that's going to be an affirmative

defense."   Appellant presented no evidence, and the trial court

found him in violation of the conditions of his probation.        The

trial court revoked a year of the previously suspended time to be

served consecutively to any other sentence imposed.

                             II.    ANALYSIS

     Appellant contends that the trial court erred in denying his

motion to strike because appellant was never adequately identified

as Eric Christopher Moss.    We disagree.

     "Both the United States Supreme Court and [the Virginia

Supreme] Court have previously indicated probation revocation

hearings are not a stage of criminal prosecution and therefore a

                                   - 4 -
probationer is not entitled to the same due process protections

afforded a defendant in a criminal prosecution."   Davis v.

Commonwealth, 12 Va. App. 81, 84, 402 S.E.2d 684, 686 (1991).

     "Specifically, the United States Supreme Court has stated

that in revocation hearings formal procedures and rules of

evidence are not employed, and that the process of revocation

hearings should be flexible enough to consider evidence . . . that

would not be admissible in an adversary criminal trial."   Id. at

84, 402 S.E.2d at 686 (internal quotations and citations omitted).

     "A probation violation is not itself a criminal conviction.

It is, however, a continuation and part of the sentencing

process imposed for a criminal conviction . . . ."     Merritt v.

Commonwealth, 32 Va. App. 506, 509, 528 S.E.2d 743, 744 (2000).

     "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."   Taylor v. Commonwealth, 33 Va. App. 735, 737, 536

S.E.2d 922, 923 (2000) (internal quotations omitted).

     Each piece of circumstantial evidence is not viewed

separately.   "'While no single piece of evidence may be

sufficient, the "combined force of many concurrent and related

circumstances, each insufficient in itself, may lead a

reasonable mind irresistibly to a conclusion."'"     Derr v.

Commonwealth, 242 Va. 413, 425, 410 S.E.2d 662, 669 (1991)

(quoting Stamper v. Commonwealth, 220 Va. 260, 273, 257 S.E.2d



                               - 5 -
808, 818 (1979) (quoting Karnes v. Commonwealth, 125 Va. 758,

764, 99 S.E. 562, 564 (1919))).

   The Commonwealth concedes that it must prove the identity of

the probationer.   However, they argue, and we agree, that this

fact, like any other, may be proved using circumstantial

evidence.   We hold that the evidence in the record when

considered as a whole, supports the trial court's finding that

the Commonwealth sufficiently identified appellant as the

probationer.

     Appellant accepted service of the Rule to Show Cause when

he was incarcerated on the underlying grand larceny charge.    He

was transported from the Blue Ridge Regional Jail to the Amherst

County Circuit Court and appeared before the same trial judge

for both hearings in this case.    The trial judge was familiar

with appellant who admitted to being Eric Christopher Moss at

the first hearing.    The trial judge authorized the

transportation order to bring Eric Christopher Moss who appeared

at the April 11, 2002 hearing to the May 6, 2002 hearing.    The

sheriff's office produced appellant pursuant to that order.    In

the absence of clear evidence to the contrary, courts may

presume that public officers have properly discharged their

official duties.     Smith v. Commonwealth, 219 Va. 554, 559, 248

S.E.2d 805, 808 (1978).    Thus, the circumstantial evidence even

without the direct identification by the probation officer

established appellant's identity.    The circumstantial evidence

                                 - 6 -
is unrebutted and supports the trial court's determination that

appellant was sufficiently identified as the person charged with

the probation violation. 2

     Accordingly, we affirm the judgment of the trial court.

                                                         Affirmed.




     2
       Appellant argues that the trial court erroneously required
him to affirmatively prove he was not the probationer. However,
we do not reach this issue as the unrebutted evidence
sufficiently supported the trial court's finding.

                              - 7 -